D.R.H., 120 Nev. 422, 428-33, 92 P.3d 1230, 1234-37 (2004). Additionally,
                if a child is placed outside of the home for 14 of any 20 consecutive
                months, it must be presumed that the parent has demonstrated only token
                efforts and that termination is in the child's best interest. NRS
                128.109(1)(a) and (2). The parent's failure to comply substantially with a
                case plan for reunification within six months is evidence of the failure of
                parental adjustment. NRS 128.109(1)(b). Once established, these
                presumptions may be rebutted by the parent. In re Parental Rights as to
                J.L.N., 118 Nev. 621, 625-26, 55 P.3d 955, 958 (2002). This court will
                uphold the district court's termination order if it is supported by
                substantial evidence. In re D.R.H., 120 Nev. at 428, 92 P.3d at 1234.
                            In terminating appellant's parental rights in this case, the
                district court found that the presumptions under NRS 128.109 applied and
                were not overcome by appellant. The court further found that termination
                was in the children's best interests and that parental fault was
                established based on appellant's parental unfitness, failure to make
                parental adjustments, demonstration of only token efforts, and a risk of
                serious injury to the children if returned to appellant. In particular,
                appellant failed to achieve the objective of his case plan and address his
                substance abuse, mental health, and domestic violence issues. The court
                further found that the children were bonded with their current caregivers
                and that termination would promote the children's stability and security.
                Having reviewed the appellate record, we conclude that the statutory




SUPREME COURT
        OF                                           2
     NEVADA


(0) 1947A
                requirements for termination were met and that the district court's
                decision is supported by the record. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 1




                                                           Hardesty


                                                            po,
                                                           Parraguirre




                cc: Hon. Steven E. Jones, District Judge, Family Court Division
                     Carmeno S.
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




                      1 Inlight of this order, we deny appellant's proper person motion for
                a stay, motion for judgment and order, and motion for review and
                reconsideration of order. Also, we have considered appellant's proper
                person transcript request, and we conclude that the preparation of
                transcripts is not necessary for our review of this appeal.




SUPREME COURT
        OF                                           3
     NEVADA


(0) 1947A